January 27, 1965


Honorable Ben Barnes                 Opinion No. C- 353
Speaker of the House
Capitol Station                     Re:   Whether the restrictions
Austin, Texas                             and requirements of the
                                          constitutional      amendment
                                          to Section 59 of Article
                                          XVI of the Constitution         of
                                          Texas, as authorized by
                                          House Joint Resolution        9,
                                          932 Leg., Regular Session,
                                                       1909, are applicable
                                          to ? i)'i    navigation   district,
                                          ~:~t;i~vlgatlon        and port
Dear Mr. Barnes:                                     .
             Former Speaker Byron Tunnel1 requested our opinion
concerning whether the restrictions      and requirements of the
constitutional    amendment to Section,59   of Article   XVI of the
Constitution    of Texas, ,a8 authorized by House Joint Resolution
3, 53th Leg., Regular Session,      1963, p. 1303, are applicable     to
(1) a navigation    district,  and (2) a navigation    and port district.
          House Joint Resolution  3 was recently submitted to the
voters of the State of Texas and upon receiving  a favorable   vote
has now become Section 59(d) of Article  XVI of the Constitution
of Texas and provides as follows:
           'NO law creating a conservation    and reclsma-
     tlon district   shall be pasaed unless notice of the
     Intention   to Introduce euch a bill   setting forth
     the general substance of the contemplated law shall
     have been published at least thirty     (30) days and
     not adore than ninety (90) days prior to the intro-
     duction thereof In a newspaper or newspapers having
     general circulation    In the county or counties in
     which said district    or any part thereof is or will
     be located and by delivering    a copy of such notice


                                -1813-
Hon. Bep Barnes,    page 2 (C- 333)


      and such bill to the Qovernor who shall submit
      such notice and bill to the Texas Water Commls-
      slon, or Its successor, which shall file its
      recommendation a8 to such bill with the Governor,
      Lieutenant Qovernor and Speaker of the HOUBe of
      Representatives    within thirty (30) days from date
      notice was received by the Texas Water Commission.
      Such notice and copy of bill      shall also be given
      of the Introduction     of anv bill amendlnu a law
      creating or governing a particular         co&rvatlon
      and reolamatlon district      if such bill    (1) adds
        dditi   1 1 d t tne district,         (2) alters the
      &xlng’%hoEty        gf the district,     (3) alters
      the authority   of the district     with-respect    to
      the issuance of bonds, or (4) alters the quall-
      floations   or ~terms of office   of the members of
      the governing body of the district.”          (Bnphasls
      added)
             The statutory    enactments concerning navlgation        dls-
trlcts   and navigation     and port dletrlcte    are found for the most
part in Articles      9199-9263k, Vernon’s Civil Statutes.         The fore-
going statutes have been enacted pursuant to two conatltutlonal
provisions--Section       52 of Artlale III of the Constitution        of
Texas and Section 59 of Article         M of the Constitution        of Texas.
In this connection       It should be mentioned that it Is pursuant to
these two constitutional       provisions    that authorization    Is given
to the Legislature       to enact legislation    which allows the creation
of navigation     districts   and navigation    and port districts..
            Section 52 of Article      III   of the Conetltutlon       of Texas
provides   ln part that:
                 . .under legislative     provision.
      defined district    now or hereafter      to be desor‘Yb ed
      and defined within the State of Texas. . .upon a
      vote of a two thirds majority of the resident
      property taxpayers voting thereon.          . .may issue
      bonds or otherwise lend It8 credit In any amount
      not to exceed one-fourth       of the aseesaed valuation
      of the real property of euch district.           . .and levy
      and collect    such taxee to pay the interest         thereon
      zd provide a sinking fund for the redemption there-
              .for the following     p rp            to wit:     (a)
      Thi iml)rovement or rIvers,Ucr~~~::‘B;l(i*strelMs        to




                                  -1814-
Hon. Ben Barnes, page 3 (C-333)


            ”               n
                .   .   .

            Section 59 of Article  M of the Constitution   of
Texas,.which   the provisions  of House Joint Resolution 3 amended,
provides In part that:
            “(a)   The conservation    and development of
     all the natural resources      of this State, ln-
     eluding the control,     storing,   preservation     and
     distribution     of Its storm and flood waters, the
     waters    of its rivers and stresms, for lrrlgs,tlon,
     power and all other useful purposes, the reoaama-
     tlon and irrigation     of its arid, semi-arid and
     other lands needlng Irrigation,       the reclamation
     and drainage of Its overflowed lands, and other
     lands needing drainage,      the conservation    and
     development of Its forests, water and hydro-
     electric    power, the navlRBt&on of its Inland
     and coastal waters, snd the preservation and
     conservation    of an such natural resources         of
     the State are each and all hereby: declared public
     rights and duties;     and the Legislature     shall
     pass all such laws as may be appropriate         there-
     to.
            “(b)   There may be created with-      the State
     of Texas. or the State ma9 be divided Into, such
     number oi‘ conservation     ana reclamation   dls~rlcta
     as may be ,aetewlned     to be essentlsl    to the accom-
     plishment of the purposes of this sicendment to the
     constitution,    which districts    shall be governmental
     agencies and bodies politic      and oorporate    with such
     powers of government and with the authority         to exer-
     cise such rights,    privileges    and functions   concerning
     the subject matter of this amendment as may be con-
     ferred by law.      (Emphasis added)
            ”               ”
                .   .   .


            Section 52 of Article     III of the Constltutlon    of Texas
was ado ted In 1904, but by 1917 It had become recognized          that
the 190II amendment was too restrlctlve      in Its limitation    as to
the maximum amount of Indebtedness which a district          might create.
Consequently,    ln 1917, Section 59 of Article     XVI of the Constltu-
tlon Was adopted which allowed the creation of conservation           and
reclamation   dlstrlcts   with the power to Incur Wch debts as might
be necessary,      (See the Interpretive   Commentaries following     Section
52 of Article    III and Seotlon 59 of Article     XVI of the Constitution
of Texas.)

                                   -1815-
Hon. Ben Barnes,       page 4 (C-393)


            Article  9263a, Vernon's Civil Statutes,     enacted after
 the adoption of Section 59 of llrtlcle    M of the Constitution       of
 Texas, authorizes   navigation districts   organized under the pro-
~vlslona of Section 52 of Article     III of the Constitution   of Texas
 to become converted to a navigation dlabrict      operating under the
 provlslons  of Section 59 of Article     M of the Constitution     of
 Texas.

            As the constltutlonal         amendment which was proposed b
House Joint Resolution         3, and which has now become Section 59 9 d)
of Article   XVI of the Constitution         of Texas, had clearly     as its
lntenkthe    amending of Section 59 of Article          M of the Constltu-
tlon of Texas, we are of the opinion that all of those districts
created pursuant to or opeliating under Section 59 of Article               XVI
of the Constitution       of Texas, and the statutes enacted pursuant
thereto,   are subjectto        the provlalons   of House Joint Reeolution
9. While Section 59, of Article          XVI of the Constitution      of Texas
merely refers to "conservation          and reclamation   districts,"    we
are of the wther         opitlon that such term, nconservatlon         and
reclamation   districts,        Includes navigation districts       and navi-
gation and port districts.           In fact if such were not the case,
there would be no authorization          for the existence    of those navl-
gatlon districts     and navigation      and port districts    presently
operating pursuant to the provisions           of Section 59 of Article
XVI of the Constitution         of Texas, and exercising     the powers
conferred by Section 59 of Article          XVI of the Constitution      of
~Texas.
              iLs House Joint Resolution    9 was restricted    solely to
 amending Section 59 of Article      M of the Constitution         of Texas,
 we are of the opinion that those navigation         districts   and navi-
 gation and port districts     created under, and presently        operating
 pursuant to, Section 52 of Article       III of the Constitution       of
 Texas are not sub ect to the provlalons         of House Joint Resolution
 9, now Se&Ion 59 t d) of Article     XVI of the Constitution       of Texas.
~However, If a navigation district       or a navigation     and port district
 created and operated pursuant to Section 52 of Article           III of the
 Constitution     of Texas has elected to be governed by Section 59 of
 Article   XVI of the Constltut,lon    of Texas, pursuant.to     Article
 8263,   then such district    {would be subject to the pravlsions         con-
 tained in House Joint Resolution       %-the present Section 59(d) of
 Article   M of the Constitution       of Texas.
                           SUMMARY
                The restrlctlons.snd    requirements of the
          constitutional     amendment to Section 59 of Article


                                    -1816-
Hon. Ben Barnes,   page   5 (C- 333)


     XVI of the Constitution,       as authorized by House
     Joint Resolution       3, 58th Leg.   Regular Session,
     1963, p. 1303, now Section 59(d) of Article          XVI
     of the Constitution       of Texas, are applicable     to
     navigation    districts    and navigation   and port dis-
     tricts   operated pursuant to the provisions        of
     Section 59 of Article       XVI of the Constitution
     of Texas, but are not applicable         to those navl-
     gatlon districts      and navigation    and port districts
     operated pursuant to the provlaions         of Section 52
     of Article    III of the Constitution      of Texas.
                                  Very truly   yours,
                                  WAOOONER CARR
                                  Attorney General




PB:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert,   Chairman
John Reeves
Roger Tyler
Arthur Sandlln
Malcolm Quick
APPROVEDFORTHE ATTORNEY
                      GENERAL
BY: Stanton Stone




                                -1817-